Exhibit 10.6

EXECUTION VERSION

JOINT AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (FREDDIE MAC MSRS) AND
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT AMENDED AND RESTATED PRICING SIDE
LETTER

This Joint Amendment No. 3 to Loan and Security Agreement and Amendment No. 2 to
Pricing Side Letter (this “Amendment”) is made as of this 24th day of April,
2020, by and among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the
“Administrative Agent”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (the “Lender”),
PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC (the “Guarantor”) and PENNYMAC
LOAN SERVICES, LLC (the “ Borrower” and the “Servicer”), and amends that certain
Loan and Security Agreement, dated as of February 1, 2018, as amended by
Amendment No. 1, dated as of January 29, 2020,  and Amendment No. 2, dated as of
April 1, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among the Lender, the Guarantor and
the Borrower, and that certain Loan and Security Agreement Amended and Restated
Pricing Side Letter, dated as of September 11, 2019, as amended by Amendment No.
1, dated as of April 1, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pricing Side Letter” and Pricing Side Letter,
together with the Loan Agreement, the “Agreements”), by and among the Borrower,
the Guarantor and the Lender.

WHEREAS, the Administrative Agent, the Lender, the Guarantor and the Borrower
have agreed to amend the Loan Agreement and the Pricing Side Letter as more
particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.     Amendments to the Loan Agreement. Effective as of the date
hereof:

(a)         Section 1.1 of Schedule I of the Loan Agreement is hereby amended by
deleting the defined terms  “Default Rate,” “Maturity Date,” and “Obligations”
in their entirety and replacing such terms with the following:

“Default Rate”  means, with respect to any Loan for any Interest Period, and any
late payment of fees or other amounts due hereunder, the Base Rate for the
related Interest Period (or for all successive Interest Periods during which
such fees or other amounts were delinquent), plus 7.50% per annum.

“Maturity Date” means October 21, 2020.

“Obligations” means the Outstanding Aggregate Loan Amount, all accrued and
unpaid interest thereon and all other amounts payable by the Borrower to the
Lender pursuant to this Agreement, the Note or any other Facility Document or
any amounts payable by a Borrower pursuant to Section 11.12 hereof.

(b)         Section 1.1 of Schedule I of the Loan Agreement is hereby amended by
adding the defined terms “Base Rate,” “Financing Documents,” “Other Financing
Agreements” and  “PC MRA” in proper alphabetical order:

“Base Rate” has the meaning assigned to the term in the Pricing Side Letter.

“Financing Documents” means any or all of the “Program Agreements,” “Facility
Documents” or any similar term as defined in each Other Financing Agreement.

 

 








 

“Other Financing Agreements” means each of the agreements listed on Schedule II
hereto, which may be updated from time to time in a written confirmation signed
by the parties to this Agreement.

“PC MRA” means the Master Repurchase Agreement, dated as of September 11, 2019,
as amended by Amendment No. 1 to the Master Repurchase Agreement, dated as of
April 24, 2020, by and among Credit Suisse First Boston Mortgage Capital LLC, as
administrative agent, PennyMac Loan Services, LLC, as seller, and Credit Suisse
AG, Cayman Islands Branch, as buyer, and Private National Mortgage Acceptance
Company, LLC, as guarantor, and as may be further amended, restated,
supplemented or otherwise modified from time to time.

(c)         Section 1.1 of Schedule I of the Loan Agreement is hereby amended by
deleting the defined term “Interest Rate” in its entirety.

(d)         The Loan Agreement is hereby amended by adding the following new
section in proper numerical order:

Section 4.06      Other Financing Agreements.  Borrower hereby delivers an
irrevocable instruction to the buyer or lender under any Financing Document that
upon receipt of notice of an Event of Default under this Agreement, the buyer or
lender thereunder is authorized and instructed to (i) remit to Lender hereunder
directly any amounts otherwise payable to Borrower and (ii) deliver to Lender
all collateral otherwise deliverable to Borrower, to the extent all obligations
then due and owing under such Other Financing Agreement have been paid in
full.  In furtherance of the foregoing, upon repayment of the outstanding
repurchase price or loan amount under any Other Financing Agreement and
termination of all obligations of the Borrower thereunder or other termination
of the related Financing Documents following repayment of all obligations
thereunder, the related buyer or lender under any Financing Document is hereby
instructed to deliver to Buyer hereunder any collateral (as such term may be
defined under the related Financing Documents) then in its possession or
control.

(e)         Section 2.05 of the Loan Agreement is hereby amended by replacing
only the first occurrence of the word “LIBOR Rate” therein with “Base Rate.”

(f)         Section 2.08(b) of the Loan Agreement is hereby amended by deleting
in its entirety and replacing it with the following:

If, on any Business Day (each, a “Borrowing Base Shortfall Day”), the Lender
provides written notice to the Borrower that the Lender has determined in its
sole reasonable discretion based on the Borrowing Base Report most recently
delivered by the Lender pursuant to Section 2.04 that the Outstanding Aggregate
Loan Amount on such day exceeds the lesser of (i) the Borrowing Base and
(ii) the Available Facility Amount on such day (such circumstance, a “Borrowing
Base Deficiency”), the Borrower (i) on the same day if the Lender notifies
Borrower by 11:00 a.m. (New York time) of such Borrowing Base Deficiency, or
(ii) if the notice is received later than 11:00 a.m. (New York time), then
within one (1) Business Day after the Borrowing Base Shortfall Day, shall repay
outstanding Loans (including accrued Interest thereon), in an amount equal to
the amount of the Borrowing Base Deficiency specified in the notice provided to
the Borrower by the Lender (such requirement a “Margin Call”).

(g)         Section 7.01 of the Loan Agreement is hereby amended by deleting
subclause (w)(iv) in its entirety and replacing it with the following:

“Reserved.”





2




 

(h)         Section 8.01 of the Loan Agreement is hereby amended by deleting
clause (k) in its entirety and replacing it with the following:

“Borrower shall fail to comply with the financial covenants set forth in Section
7.01(w);”

(i)         Section 8.03 of the Loan Agreement is hereby amended by deleting
“and” at the end of subclause (d)(ii), adding the following subclause (d)(iii)
and renumbering subclause (d)(iii) in proper numerical order:

(iii)       to the Lender or any Affiliate any amount then due to such Persons
pursuant to Section 11.12 that have not been paid by the Borrowers; and

(j)         Section 11.12 of the Loan Agreement is hereby amended by adding the
language “or any Termination Fee” immediately after “Surplus Proceeds.”

(k)         Schedule 5.02 of the Loan Agreement is hereby amended by adding the
following new subclause (vi) to clause (e) thereto, in proper numerical order:

“Borrower has maintained profitability of at least $1.00 in Net Income for at
least one of the two prior Test Periods.”

(l)         Schedule 5.02 of the Loan Agreement is hereby amended by deleting
clause (k) in its entirety and replacing it with the following:

“The GMSR VF1 Repo and the SPIA VFN Repo are fully drawn based upon the
then-current VFN Principal Balance (as defined in the GMSR VF1 Repo and the SPIA
VFN Repo, respectively) and with respect to the PC MRA, the outstanding Purchase
Price (as defined in the PC MRA) is equal to the Asset Base (as defined in the
PC MRA).”

(m)       The Loan Agreement is hereby amended by adding Schedule II attached
hereto as Exhibit A in proper numerical order.

SECTION 2.     Amendments to the Pricing Side Letter. Effective as of the date
hereof:

(a)         Section 1 of the Pricing Side Letter is hereby amended by deleting
the defined terms  “Applicable Margin” and  “Available Facility Amount”  in
their entirety and replacing such terms  with the following:

“Applicable Margin” means 6.00%.

“Available Facility Amount”  means: (i) an amount agreed to by the Lender that,
when added to the aggregate outstanding repurchase price under the Repo
Agreement, the MSR PC Utilized Purchase Price, the SPIA VFN Utilized Purchase
Price and the MSR VFN Utilized Purchase Price, would not exceed the Maximum
Combined Purchase Price; or (ii) the lesser of: (A) the Borrowing Base; or (B)
the amount that, when added to the aggregate outstanding repurchase price under
the Repo Agreement, the MSR PC Utilized Purchase Price, the SPIA VFN Utilized
Purchase Price and the MSR VFN Utilized Purchase Price, would not exceed the
Maximum Combined Committed Purchase Price; provided, however, that the Available
Facility Amount shall not exceed the positive difference between $400,000,000
and the sum of (x) the MSR VFN Utilized Purchase Price and (y) the MSR PC
Utilized Purchase Price; in each case, as may be modified from time to time in a
written confirmation signed by the parties hereto.





3




 

For purposes of this definition, the terms “Maximum Combined Purchase Price,”
“Maximum Combined Committed Purchase Price,” “MSR VFN Utilized Purchase Price,”
“MSR PC Utilized Purchase Price,” and “SPIA VFN Utilized Purchase Price” shall
have the meaning assigned to such terms in the MLRA Pricing Side Letter.

(b)         Section 1 of the Pricing Side Letter is hereby amended by adding the
following defined term “Base Rate”:

“Base Rate” means the greater of (a) the LIBOR Rate or (b) 0.50%.

SECTION 3.     Fees and Expenses.  The Borrower agrees to pay to the Lender all
fees and out of pocket expenses incurred by the Lender in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to the Lender incurred in connection with this Amendment, in
accordance with Section 3.03 of the Loan Agreement.

SECTION 4.     Defined Terms. Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Loan Agreement or the
Pricing Side Letter, as applicable.

SECTION 5.     Limited Effect. Except as amended hereby, each Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreements or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreements,
any reference in any of such items to the Agreements being sufficient to refer
to the Agreements as amended hereby.

SECTION 6.      Representations. In order to induce the Lender and the
Administrative Agent to execute and deliver this Amendment, each of the Borrower
and the Guarantor hereby represents to the Administrative Agent and the Lender
that as of the date hereof, (i) each of the Borrower and the Guarantor is in
full compliance with all of the terms and conditions of the Facility Documents
and remains bound by the terms thereof, and (ii) no default or event of default
has occurred and is continuing under the Facility Documents.

SECTION 7.     Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5‑1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).

SECTION 8.     Counterparts. For the purpose of facilitating the execution of
this Amendment, and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

SECTION 9.     Miscellaneous.

(a)         This Amendment shall be binding upon the parties hereto and their
respective successors and assigns.





4




 

(b)         The various headings and sub-headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreements or any provision hereof or thereof.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

 



5




 

IN WITNESS WHEREOF, the Lender, the Administrative Agent, the Guarantor and the
Borrower have each caused their names to be duly signed to this Amendment by
their respective officers thereunto duly authorized, all as of the date first
above written.

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Vice President

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Margaret Dellafera

 

Name:

Margaret Dellafera

 

Title:

Authorized Signatory

 





[Joint Amendment No. 3 to Loan and Security Agreement and Amendment No. 2 to
Pricing Side Letter (CS - PLS)]




 

 

PENNYMAC LOAN SERVICES, LLC,
as Borrower

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

Name:

Pamela Marsh

 

Title:

Senior Managing Director and Treasurer

 





[Joint Amendment No. 3 to Loan and Security Agreement and Amendment No. 2 to
Pricing Side Letter (CS - PLS)]




 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC,
as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

Name:

Pamela Marsh

 

Title:

Senior Managing Director and Treasurer

 

 

 



[Joint Amendment No. 3 to Loan and Security Agreement and Amendment No. 2 to
Pricing Side Letter (CS - PLS)]




 

EXHIBIT A

 

SCHEDULE II

 

OTHER FINANCING AGREEMENTS

 

Third Amended and Restated Master Repurchase Agreement, dated as of April 28,
2017 (as may be amended, restated supplemented or otherwise modified from time
to time, the “Mortgage Loan Repurchase Agreement”), by and among Credit Suisse
First Boston Mortgage Capital LLC, as administrative agent, Credit Suisse AG,
Cayman Islands Branch, as a committed buyer, Alpine Securitization LTD, as a
buyer, PennyMac Loan Services, LLC, as seller, and Private National Mortgage
Acceptance Company, LLC, as guarantor.

Master Repurchase Agreement, dated as of December 16, 2016 (as amended by
Amendment No. 1, dated as of February 28, 2018, and Amendment No. 2, dated as of
April 1, 2020, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Series 2016-MSRVF1 Repurchase
Agreement”), by and among Credit Suisse First Boston Mortgage Capital LLC, as
administrative agent, PennyMac Loan Services, LLC, as seller, and Credit Suisse
AG, Cayman Islands Branch, as buyer.

Master Repurchase Agreement, dated as of April 1, 2020 (as amended by Amendment
No. 1, dated as of April 24, 2020, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Series 2020-SPIADVF1
Repurchase Agreement”), by and among Credit Suisse First Boston Mortgage Capital
LLC, as administrative agent, PennyMac Loan Services, LLC, as seller, and Credit
Suisse AG, Cayman Islands Branch, as buyer.

Master Repurchase Agreement, dated as of September 11, 2019 (as amended by
Amendment No. 1 to the Master Repurchase Agreement, dated as of April 24, 2020
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “PC MRA”), by and among Credit Suisse First Boston Mortgage
Capital LLC, as administrative agent, PennyMac Loan Services, LLC, as seller,
and Credit Suisse AG, Cayman Islands Branch, as buyer, and Private National
Mortgage Acceptance Company, LLC, as guarantor.

EXHIBIT A

